ORDER

PER CURIAM.
AND NOW, this 20th day of August, 1998, Neil Israel Sternstein having been suspended from the practice of law in the State of New Jersey for a period of two years by Order of the Supreme Court of New Jersey dated February 10, 1998; the said Neil Israel Sternstein having been directed on June 18, 1998, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Neil Israel Sternstein is suspended from the practice of law in this Commonwealth for a period of two years, retroactive to June 5, 1996, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.